       Case 7:20-cv-00244 Document 55 Filed on 02/02/21 in TXSD Page 1 of 2
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                                                                                             February 02, 2021
                                UNITED STATES DISTRICT COURT
                                                                                             Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
        Plaintiff,                                       §
                                                         §
VS.                                                      §
                                                         § CIVIL ACTION NO. 7: 20-cv-00244
6.584 ACRES OF LAND, more or                             §
less, HIDALGO COUNTY, TEXAS, et al.,                     §
                                                         §
        Defendants.                                      §

                                                    ORDER

        The Court now considers the United States’ motion to continue the parties’ upcoming

initial pretrial conference and joint discovery/case management plan deadline.1 On January 11,

2021, the Court ordered the parties to appear on February 16, 2021, for an initial pretrial and

scheduling conference and to file a joint discovery/case management plan by February 5, 2021. 2

The United States seeks to continue these dates for at least sixty days in light of newly

inaugurated President Biden’s January 20th proclamation directing numerous heads of executive

agencies to “pause work on each construction project on the southern border wall” and to

“develop a plan for the redirection of funds concerning the southern border wall . . . within 60

days” from January 20th.3

        The Court finds good cause in the request that this eminent domain proceeding be abated

while the United States develops its plan concerning the southern international border and

associated land use. The Court notes that of the Defendants that responded to the United States’

communication regarding this order, one Defendant provided that “she was opposed to the wall
1
  Dkt. No. 54.
2
  Dkt. No. 51.
3
  Dkt. No. 54 at 2–3 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)).


1/2
         Case 7:20-cv-00244 Document 55 Filed on 02/02/21 in TXSD Page 2 of 2



and therefore opposed to a continuance.”4 The Court nonetheless finds a continuance appropriate

given the President’s January 20th proclamation and to ensure judicial efficiency. Accordingly, the

Court GRANTS the United States’ motion5 and continues the initial pretrial conference

previously scheduled for February 16th to April 13, 2021, at 9:00 a.m. Parties shall file a joint

discovery/case management plan no later than April 2, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 2nd day of February 2021.


                                                              ___________________________________
                                                                           Micaela Alvarez
                                                                      United States District Judge




4
    Id. at 4 (all other Defendants either did not respond or are unopposed).
5
    Dkt. No. 54.


2/2
